Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated January 6, 2021.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states “a controller configured to determine a pressure of fluid within the internal body cavity” where, as previously stated in the Office Action dated October 9, 2020, the disclosure fails to provide the details as to how the internal body cavity pressure is determined based on the workings of the motor.  Applicant has not provided 

Response to Arguments
Applicant's arguments filed January 6, 2021, have been fully considered but they are not persuasive.
Applicant has only made a conclusory statement that the amendments overcome the 112(a) rejection.  No discussion is provided as to how this is done, and Applicant fails to address the Examiner’s primary concern with the application as a whole, namely, how does the controller determine the pressure of fluid within an internal body cavity?  This issue has still not been resolved.
The Examiner does not see where Applicant has made a meaningful contribution if the only insight is that as a pump works harder, pressure is increased.  This seems to be a basic principle that can be applied to any system having a motor in that as the motor works harder, it’s output increases.  In the case of a pump, this is directly related 
As indicated above, Applicant has failed to bridge the gap between the flow through the pump and fluid pressure in an internal cavity.  One example showing how the controller does not actually determine internal body cavity pressure is the instance when the pump becomes clogged.  The controller will receive a feedback signal that the current is increasing and must then determine that the pressure is high.  In fact, the pressure in the cavity may be very low as fluid is no longer exiting the pump.  This is just one example, but Applicant has also failed to disclose the details as to how the controller goes from a current reading to a pressure determination.  Therefore, even if this system could work as claimed, Applicant failed to provide those details in the original disclosure.
The application is not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795